  Case 1:18-cv-08745-NLH Document 6 Filed 09/17/20 Page 1 of 3 PageID: 80



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   GENARO FLORES-DURAN,                  1:18-cv-8745 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   DAVID ORTIZ,

                  Respondent.


APPEARANCES:

Genaro Flores-Duran
54651-056
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner pro se


Craig Carpenito, United States Attorney
Kristin Lynn Vassallo, Assistant United States Attorney
U.S. Attorney’s Office for the District of New Jersey
970 Broad Street
Newark, NJ 07102

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Genaro Flores-Duran filed a petition

for writ of habeas corpus under 28 U.S.C. § 2241 challenging a

prison disciplinary hearing conducted at FCI Fort Dix, ECF No.

1; and
  Case 1:18-cv-08745-NLH Document 6 Filed 09/17/20 Page 2 of 3 PageID: 81



     WHEREAS, upon review of the submissions of the parties and

record, the Court concludes there are factual disputes requiring

the Court to conduct a hearing; and

     WHEREAS, specifically, the Court will hear testimony and

take evidence on: (1) whether Petitioner presented a list of

potential witnesses to prison officials; (2) whether the

Disciplinary Hearing Office considered the list; (3) if the

Disciplinary Hearing Officer considered the list, was the list

rejected and for what reason; (4) what Petitioner’s potential

witnesses would have said; and (5) whether the supplied Spanish-

language translator accurately and completely translated the

proceedings; and

     WHEREAS, the Court is required to appoint counsel to

represent Petitioner at an evidentiary hearing, 28 U.S.C. § 2254

Rule 8(c) (made applicable by Rule 1(b)).        See also 18 U.S.C. §

3006A; and

     WHEREAS, Petitioner requires a Spanish-language

interpreter,

     THEREFORE, IT IS on this      16th       day of September, 2020

     ORDERED that the Court appoints counsel to represent

Petitioner in all further proceedings in this matter before this

Court, 18 U.S.C. § 3006A; and it is further

     ORDERED that the Clerk of the Court shall identify an

attorney from the CJA list for appointment; and it is further

                                    2
  Case 1:18-cv-08745-NLH Document 6 Filed 09/17/20 Page 3 of 3 PageID: 82



     ORDERED that appointed counsel shall file a report with the

Court within 45 days of their appointment setting forth the

status of their readiness for a hearing; and it is further

     ORDERED that the Clerk shall provide a certified court

Spanish interpreter for purposes of any hearings to be held in

this matter; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.


                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    3
